Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 1 of 13 PageID 2175




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 TIMOTHY J. TACY, SR.,

               Petitioner,

 v.                                     Case No:   2:19-cv-687-JES-MRM

 SECRETARY, DOC,

               Respondent.
                                    /

                               OPINION AND ORDER

           Before the Court is Timothy J. Tacy, Sr.’s Amended Petition

 Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

 State Custody (Doc. #12).          The Respondent filed a Response to

 Petition (Doc. #27) on March 5, 2020, and petitioner filed a

 Traverse Response (Doc. #38) on April 1, 2020.

      I.     Background

           The State of Florida charged Tacy with four counts stemming

 from a motor vehicle collision in a McDonald’s parking lot: (1)

 aggravated battery with a deadly weapon; (2) driving while license

 suspended; (3) criminal mischief; and (4) possession of marijuana.

 (Doc. #28-1 at 25).         According to the victims, Tacy used the car

 he was driving to repeatedly strike theirs, while honking the horn

 and yelling, “move faster.”        (Id. at 20).

           Due to Tacy’s lengthy criminal history, he faced up to 20
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 2 of 13 PageID 2176




 years in prison.    (Id. at 320).     The State offered a plea deal for

 five years’ incarceration followed by five years of probation, and

 Tacy accepted.     (Id. at 304).    The trial court questioned Tacy at

 length to ensure he understood the consequences of a no contest

 plea and the rights he waived.        (Id. at 315-26).       The court also

 asked detailed questions to ensure that Tacy was satisfied with

 the performance of his counsel, Kari Myllynen.          (Id.)      Tacy stated

 he was guilty, expressed remorse, and opined that the plea offer

 was reasonable.    (Id. at 330-31).       He entered a plea of no contest

 (Id. at 34), and the trial court sentenced him as stipulated by

 the plea offer (Id. at 28).

       Tacy filed a motion under Florida Rule of Criminal Procedure

 3.850.     The Rule 3.850 motion, as amended, is convoluted and

 difficult to follow.     Read liberally, Tacy argued Myllynen failed

 to adequately investigate the case and advise Tacy of the facts

 before Tacy accepted the State’s plea deal.           (Doc. #28-1 at 172-

 210).    Tacy filed a slew of unsuccessful petitions in the Florida

 appellate courts while the motion was pending.               They generally

 sought    either   immediate    release    from    custody    or    a   faster

 adjudication of the Rule 3.850 motion.            The postconviction court

 ultimately denied the Rule 3.850 motion.           (Id. at 284-90).      After

 granting Tacy leave to file a belated appeal, the Second District

 Court of Appeal of Florida (2nd DCA) affirmed without a written




                                      2
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 3 of 13 PageID 2177




 opinion.    (Doc. #28-5 at 23).

       Tacy’s federal habeas petition asserts one ground for relief:

 that Myllynen was ineffective for failing to advise Tacy of the

 facts before he entered a “no contest” plea. 1           (Doc. #1 at 7).

 Respondent argues the ground is unexhausted and meritless.

    II.    Applicable Habeas Law

           a. AEDPA

       The Antiterrorism Effective Death Penalty Act (AEDPA) governs

 a state prisoner’s petition for habeas corpus relief.            28 U.S.C.

 § 2254.     Relief may only be granted on a claim adjudicated on the

 merits in state court if the adjudication:

       (1)   resulted in a decision that was contrary to, or
             involved an unreasonable application of, clearly
             established Federal law, as determined by the
             Supreme Court of the United States; or
       (2)   resulted in a decision that was based on an
             unreasonable determination of the facts in light of
             the   evidence  presented   in  the   State   court
             proceeding.

 28 U.S.C. § 2254(d).     This standard is both mandatory and difficult

 to meet.    White v. Woodall, 134 S. Ct. 1697, 1702 (2014).        A state



       1Tacy asserts additional arguments in his Reply (Doc. #38),
 but the Court will not address them as independent grounds because
 “arguments raised for the first time in a reply brief are not
 properly before a reviewing court.” Herring v. Sec’y, Dep’t of
 Corr., 397 F.3d 1338, 1342 (11th Cir. 2005).       The Court has,
 however, considered those arguments insofar as they attempt to
 rebut Respondent’s defenses.




                                      3
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 4 of 13 PageID 2178




 court’s violation of state law is not enough to show that a

 petitioner is in custody in violation of the “Constitution or laws

 or treaties of the United States.”             28 U.S.C. § 2254(a); Wilson

 v. Corcoran, 562 U.S. 1, 16 (2010).

        “Clearly established federal law” consists of the governing

 legal principles set forth in the decisions of the United States

 Supreme Court when the state court issued its decision.               White,

 134 S. Ct. at 1702; Casey v. Musladin, 549 U.S. 70, 74 (2006)

 (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).                Habeas

 relief   is   appropriate   only   if    the    state   court   decision   was

 “contrary to, or an unreasonable application of,” that federal

 law.     28 U.S.C. § 2254(d)(1).           A decision is “contrary to”

 clearly established federal law if the state court either:                 (1)

 applied a rule that contradicts the governing law set forth by

 Supreme Court case law; or (2) reached a different result from the

 Supreme Court when faced with materially indistinguishable facts.

 Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010); Mitchell v.

 Esparza, 540 U.S. 12, 16 (2003).

        A state court decision involves an “unreasonable application”

 of Supreme Court precedent if the state court correctly identifies

 the governing legal principle, but applies it to the facts of the

 petitioner’s case in an objectively unreasonable manner, Brown v.

 Payton, 544 U.S. 133, 134 (2005); Bottoson v. Moore, 234 F.3d 526,




                                      4
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 5 of 13 PageID 2179




 531 (11th Cir. 2000), or “if the state court either unreasonably

 extends a legal principle from [Supreme Court] precedent to a new

 context where it should not apply or unreasonably refuses to extend

 that principle to a new context where it should apply.”           Bottoson,

 234 F.3d at 531 (quoting Williams, 529 U.S. at 406).               “A state

 court’s determination that a claim lacks merit precludes federal

 habeas relief so long as fair-minded jurists could disagree on the

 correctness    of   the   state   court’s    decision.”       Harrington   v.

 Richter, 562 U.S. 86, 101 (2011).           “[T]his standard is difficult

 to meet because it was meant to be.”           Sexton v. Beaudreaux, 138

 S. Ct. 2555, 2558 (2018).

       Finally, when reviewing a claim under 28 U.S.C. § 2254(d), a

 federal court must remember that any “determination of a factual

 issue made by a State court shall be presumed to be correct[,]”

 and the petitioner bears “the burden of rebutting the presumption

 of correctness by clear and convincing evidence.”               28 U.S.C. §

 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A] state-

 court factual determination is not unreasonable merely because the

 federal habeas court would have reached a different conclusion in

 the first instance.”).

          b. Exhaustion

       AEDPA    precludes     federal       courts,   absent     exceptional

 circumstances, from granting habeas relief unless a petitioner has




                                        5
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 6 of 13 PageID 2180




 exhausted all means of relief available under state law.               Failure

 to exhaust occurs “when a petitioner has not ‘fairly presented’

 every issue raised in his federal petition to the state’s highest

 court, either on direct appeal or on collateral review.”               Pope v.

 Sec’y for Dep’t. of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012)

 (quoting Mason v. Allen, 605 F.3d 1114, 1119 (11th Cir. 2010)).

 The   petitioner   must   apprise   the   state    court    of   the   federal

 constitutional issue, not just the underlying facts of the claim

 or a similar state law claim.         Snowden v. Singletary, 135 F.3d

 732, 735 (11th Cir. 1998).

          c. Ineffective Assistance of Counsel

       In Strickland v. Washington, the Supreme Court established a

 two-part test for determining whether a convicted person may have

 relief for ineffective assistance of counsel.          466 U.S. 668, 687-

 88 (1984).    A petitioner must establish: (1) counsel’s performance

 was   deficient     and   fell   below    an      objective      standard   of

 reasonableness; and (2) the deficient performance prejudiced the

 defense.     Id.

       When considering the first prong, “courts must ‘indulge a

 strong presumption that counsel’s conduct falls within the wide

 range of reasonable professional assistance.’”             Sealey v. Warden,

 954 F.3d 1338, 1354 (11th Cir. 2020) (quoting Strickland, 466 U.S.

 at 689).     And “[a] state court’s determination that a claim lacks




                                      6
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 7 of 13 PageID 2181




 merit precludes federal habeas relief so long as ‘fairminded

 jurists could disagree’ on the correctness of the state court’s

 decision.”    Franks v. GDCP Warden, 975 F.3d 1165, 1176 (11th Cir.

 2020) (quoting Harrington, 562 U.S. at 101).                Thus, a habeas

 petitioner must “show that no reasonable jurist could find that

 his counsel’s performance fell within the wide range of reasonable

 professional conduct.”      Id.

       The second prong requires the petitioner to “show that there

 is a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different.”

 Sealey, 954 F.3d at 1355 (quoting Strickland, 466 U.S. at 694).

 “A reasonable probability is a probability sufficient to undermine

 confidence in the outcome.”       Id.       The critical question on federal

 habeas review is not whether this Court can see a substantial

 likelihood of a different result had defense counsel taken a

 different approach.     Mays v. Hines, 141 S. Ct. 1145, 1149 (2021).

 All that matters is whether the state court, “notwithstanding its

 substantial ‘latitude to reasonably determine that a defendant has

 not [shown prejudice],’ still managed to blunder so badly that

 every fairminded jurist would disagree.”            Id. (quoting Knowles v.

 Mirazayance, 556 U.S. 111, 123 (2009)).

       “An ineffective-assistance claim can be decided on either the

 deficiency or prejudice prong.”             Sealey, 954 F.3d at 1355.   And




                                         7
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 8 of 13 PageID 2182




 “[w]hile     the    Strickland       standard      is    itself     hard   to    meet,

 ‘establishing that a state court’s application of Strickland was

 unreasonable under § 2254(d) is all the more difficult.’”                             Id.

 (quoting Harrington, 562 U.S. at 105).

    III. Analysis

       In    his    single   habeas    ground,      Tacy    claims    his   plea      was

 involuntary and unknowing because Myllynen failed to advise him of

 the facts of the case before Tacy pled no contest.                  Tacy’s argument

 is not entirely clear, but the crux seems to be that the State

 could not have proven their case at trial, and Tacy would not have

 pled guilty had Myllynen better informed him of the evidence.

 Interpreting Tacy’s Petition liberally, his claim appears similar

 to—or at least encompassed by—the arguments he advanced in his

 first state postconviction motion (as amended).                     (Doc. #28-1 at

 172-206).

       The    postconviction        court       found    Tacy’s    argument      to     be

 partially    based     on   “the   misunderstanding         that    the    State      was

 obligated to produce evidence beyond a reasonable doubt at the

 time of his plea[.]”        (Id. at 285).         To the extent Tacy sought to

 challenge the sufficiency of the evidence, the postconviction

 court found the claim procedurally barred by Florida law.                            (Id.

 at 285-86).        The court also noted that Tacy “specifically waived

 his right to see and hear the State’s witnesses and to require the




                                            8
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 9 of 13 PageID 2183




 State to prove the charges against him beyond a reasonable doubt.”

 (Id. at 286).

       What is more, “[t]he mere fact that the State did not produce

 evidence    of   the   crimes   charged   in   the   Information    beyond   a

 reasonable doubt at the time of [Tacy]’s plea is not a sufficient

 basis for an objection or motion to dismiss.”            (Id.)     It follows

 that Myllynen cannot be considered deficient for failing to hold

 the State to a burden of proof that it need not satisfy before

 trial.     The postconviction court also explained why Myllynen had

 no grounds to challenge the plea for lack of a factual basis:

       A review of the record demonstrates that a police report
       was filed in this case at the time of the Defendant’s
       first appearance and that same police report established
       a factual basis for the crimes charged.       The police
       report reflects that as Maria Lopez-Lucas and Pedro
       Santos-Jacinto waited in line in their Ford Explorer,
       the Defendant, driving a Ford Taurus, repeatedly hit
       them and then began to push them with his vehicle while
       honking the horn and yelling at them to “move faster.”
       An object is considered a deadly weapon if it is used in
       a way likely to produce death or great bodily harm. A
       vehicle ramming another vehicle is considered to be a
       deadly weapon if the occupants of a vehicle were injured,
       jostled, moved about within the vehicle, or had to brace
       themselves for protection against impending impact. Mr.
       Santos-Jacinto stated that he had to press hard on the
       brakes to refrain from hitting the car in front of them
       due to the Defendant pushing them. Therefore, [Tacy]’s
       actions of ramming the victims’ vehicle constituted
       aggravated battery with a deadly weapon pursuant to Fla.
       Stat. §784.045 (2016).

 (Id.)

       The Sixth Amendment right to effective assistance of counsel




                                      9
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 10 of 13 PageID 2184




 “attaches not only during a criminal trial but also when a criminal

 defendant is deciding whether to plead guilty.”                   Schwartz v.

 Sec’y, Fla. Dep’t of Corr., 842 F. App’x 442, 446 (11th Cir. 2021).

 But Tacy fails to show he did not receive effective counsel.               The

 record refutes Tacy’s claim that Myllynen should have advised Tacy

 the State lacked adequate evidence.              The postconviction court

 reasonably determined that the victims’ testimony alone could have

 proven Tacy’s guilt.      Plus, as discussed below, Tacy acknowledged

 his guilt several times under oath.

       Tacy also fails to show prejudice.         “In the context of pleas,

 the prejudice prong ‘focuses on whether counsel’s constitutionally

 ineffective     performance    affected    the     outcome   of     the   plea

 process.’”    Id. (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

 The question is “whether there is a ‘reasonable probability that

 but for counsel’s errors, the defendant would not have pleaded

 guilty and would have insisted on going to trial.’”            Id. (quoting

 Lee v. United States, 137 S. Ct. 1958, 1964 (2017)).

       The record undermines Tacy’s claim that he would have pled

 not guilty had Myllynen given different advice.              After Myllynen

 announced to the trial court that Tacy had accepted a plea offer,

 Tacy and the court had the following exchange:

       THE COURT: Why don’t I give you some time to speak with
       Mr. Tacy.   Let’s recall it at the end of the docket.
       Review the score sheet, the plea form, answer any




                                      10
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 11 of 13 PageID 2185




       questions that Mr. Tacy may have and it shouldn’t take
       me too much longer to get through the docket.

       THE DEFENDANT: Your Honor, that’s fine, but I’m ready
       right now to accept the plea.

 (Doc. #28-1 at 305).      The trial court gave Tacy and Myllynen time

 to confer anyway.

       After recalling the case, the trial court questioned Tacy to

 ensure he understood the rights he waived by pleading no contest,

 including (1) the presumption of innocence; (2) the right to have

 his attorney subpoena, depose, and cross-examine witnesses; (3)

 the right to hold the State to its burden of proof on each element

 at trial; (4) the right to assert defenses; and (5) the right to

 have his attorney to file motions and retain an investigator (Id.

 at 315-22).      Tacy confirmed under oath that he understood his

 waiver of each of these rights.        (Id.)

       Tacy also made several statements admitting his guilt and

 expressing remorse: (1) “I knew what caused this and I wasn’t on

 my medication at that time…Had it not been for that the victims

 wouldn’t have to go through the issues that they went through with

 me” (Id. at 318-19); (2) “I’m guilty, Your Honor, of no contest of

 this whole case” (Id. at 329); and (3) “I feel bad” (Id. at 330).

 And he called the plea offer “reasonable” and affirmed he pled no

 contest because he believed it was in his own best interest.           (Id.

 at 321, 330).      Finally, Tacy affirmed he was satisfied with the




                                      11
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 12 of 13 PageID 2186




 advice and counsel of Myllynen and that Myllynen did everything

 Tacy asked of him.      (Id. at 322-24).

       Tacy fails to establish either prong of Strickland.               The

 record supports the postconviction court’s finding that Myllynen

 provided competent and reasonable counsel, and there is no evidence

 that Tacy would have pled not guilty.       The Court thus denies Tacy’s

 only ground for habeas relief.

    IV.   Certificate of Appealability

       A prisoner seeking a writ of habeas corpus has no absolute

 entitlement to appeal a district court's denial of his petition.

 28 U.S.C. § 2253(c)(1).      Rather, a district court must first issue

 a certificate of appealability (COA).         “A [COA] may issue...only

 if the applicant has made a substantial showing of the denial of

 a constitutional right.”      28 U.S.C. § 2253(c)(2).      To make such a

 showing, a petitioner must demonstrate that “reasonable jurists

 would find the district court's assessment of the constitutional

 claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or

 that “the issues presented were adequate to deserve encouragement

 to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–36

 (2003) (citations omitted).          Tacy has not made the requisite

 showing here and may not have a certificate of appealability on

 any ground of his Petition.




                                      12
Case 2:19-cv-00687-JES-MRM Document 65 Filed 08/10/21 Page 13 of 13 PageID 2187




       Accordingly, it is now

       ORDERED:

       1. Timothy J. Tacy, Sr.’s Amended Petition Under 28 U.S.C. §

          2254 for Writ of Habeas Corpus by a Person in State Custody

          (Doc. #12) is DENIED.

       2. The Clerk is DIRECTED to enter judgment, terminate any

          pending motions or deadlines, and close this case.

       DONE AND ORDERED in Fort Myers, Florida this 10th day of

 August 2021.




 SA: FTMP-1
 Copies: All Parties of Record




                                      13
